Citation Nr: 1309417	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected intervertebral disc syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1990 and from August 1993 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2009 rating decision granted service connection for intervertebral disc syndrome, radiculopathy of the right lower extremity, and depressive disorder and granted 10 percent ratings for each of these disabilities, effective December 1, 2008.  This decision also denied service connection for erectile dysfunction.

An April 2010 rating decision increased the initial rating for depressive disorder to 30 percent, effective December 1, 2008.  This decision constitutes a partial grant of the benefit sought and thus remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.
The issue of entitlement to special monthly compensation for loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to increased ratings for intervertebral disc syndrome, radiculopathy of the right lower extremity, and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran's erectile dysfunction is etiologically related to his service-connected intervertebral disc syndrome.


CONCLUSION OF LAW

The Veteran's erectile dysfunction was incurred secondary to his service-connected intervertebral disc syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It appears in this case that all relevant evidence has been obtained and associated with the claims folder, and that records on file are sufficient to resolve the matter in the Veteran's favor.  Any defect regarding VCAA must be considered harmless given the favorable action taken herein below.

II.  Service Connection

The Veteran is seeking service connection for erectile dysfunction.  He essentially contends that he developed this disability as a result of his service-connected intervertebral disc syndrome.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based on a thorough review of the evidence of record, including VA examination reports and the Veteran's October 2010 Board hearing testimony, the Board finds that entitlement to service connection for erectile dysfunction is warranted on a secondary basis.

A January 2009 VA examination report notes that the Veteran reported he is able to achieve an erection but at times has difficulty achieving/maintaining an erection due to pain.  The examiner stated that these difficulties did not appear to be a direct result of the intervertebral disc syndrome.  He noted that, if the Veteran had a primary organic pathway interruption, the Veteran would not have any erection ability.  The examiner noted that other causes of erectile difficulties in chronic back pain are due to side effects of medication (which the Veteran denied using), or psychological factors relating to anxiety over performance and fear of pain during sexual activity.  The examiner observed that the Veteran's difficulty with maintaining erection appeared to be related to his pain issues.  He opined that the Veteran's erection difficulties are at least as likely as not related to the pain from his intervertebral disc syndrome.  The examiner was unable to quantify the amount of influence of the intervertebral disc syndrome pain on the Veteran's erectile dysfunction without resort to mere speculation.  

An August 2011 VA examination report includes a current diagnosis of erectile dysfunction.  The examiner opined that it is at least as likely as not that the Veteran's erectile dysfunction was incurred in or caused by his service-connected intervertebral disc syndrome.  The examiner's rationale was that the Veteran reported that getting an erection causes him to have intense pain in his lower back and buttocks, which causes him to lose his erection and renders him unable to have sexual intercourse.  

An August 2011 VA back examination report describes the nature and symptoms of his service-connected intervertebral disc syndrome.  The examiner noted that, during sexual intercourse, the Veteran can get an erection without any problems.  However, he winds up getting significant back pain and radicular pain in the right leg, causing discomfort, loss of concentration, and loss of erection.

In order to establish secondary service connection, the evidence of a current disability and a nexus between that disability and a service-connected disability must be at least in relative equipoise.  In the case at hand, one of the August 2011 VA examination reports notes a current diagnosis of erectile dysfunction.  The Veteran has been service-connected for intervertebral disc syndrome.  The only remaining question is whether there is a nexus between the Veteran's intervertebral disc syndrome and his erectile dysfunction.  

Following a review of the evidence of record, the Board finds that entitlement to service connection for erectile dysfunction as secondary to service-connected intervertebral disc syndrome is warranted.  This conclusion is based largely on the multiple positive etiology opinions of record, which the Board finds to be highly probative to the question at hand, and the absence of medical evidence against the Veteran's claim.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the multiple etiology opinions of record to be highly probative to the matter at hand.  The examiners in this case clearly reviewed the claims folder.  The examiners' opinions are also based upon interview of the Veteran.  Each examiner explained his or her diagnosis and the rationale behind his or her etiology opinion with specific reference to the facts of the Veteran's claim.  Each of these examiners concludes that the Veteran's erectile dysfunction is at least as likely as not due to his service-connected intervertebral disc syndrome, either directly or secondary to the pain that is caused by the intervertebral disc syndrome.  For these reasons, the Board finds the January 2009 and August 2011 VA examination reports to be highly probative in establishing a connection between the Veteran's erectile dysfunction and his service-connected intervertebral disc syndrome.  

Furthermore, the Board observes that there is no contrary evidence of record.  

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran's current erectile dysfunction is etiologically linked to his service-connected intervertebral disc syndrome.  Therefore, service connection for erectile dysfunction is granted.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected intervertebral disc syndrome, is granted.


REMAND

The Veteran has also claimed entitlement to initial evaluations in excess of 10 percent for intervertebral disc syndrome, 10 percent for radiculopathy of the right lower extremity, and 30 percent for depressive disorder.  Following a review of the evidence, the Board finds it necessary to remand all of these claims for further development.

First, the Veteran testified at his February 2013 Board hearing to a worsening of his intervertebral disc syndrome and radiculopathy of the right lower extremity.  With respect to the intervertebral disc syndrome claim, the Veteran reported that he has "increasingly more frequent bouts with acute back pain and a chronic back pain ... and I've had over the past probably 18 months, three or four of them have put me in bed for four or five days, a week."  With respect to the radiculopathy claim, the Veteran testified that "the acute flare-ups have gotten worse, they're more frequent."  

The Board notes that the most recent VA examination for either of these claims occurred in January 2009, more than four years ago.  

The record also contains evidence of a worsening of the Veteran's depressive disorder, in particular in his impairment in social functioning, since the most recent VA examination from September 2011.  Specifically, he answered in the negative when asked at his hearing "[d]o you do anything socially?  Do you have friends, you go to church, ... do you have ... things that you do outside of the house?"  The Board notes that, at his September 2011 VA examination, the Veteran reported that he "does have some friends and does go out to eat.  He is uncomfortable in several social situations and tends to not leave his local community."  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the suggestions of a worsening of the disabilities at issue since the most recent VA examinations for these claims, the Board finds it necessary to remand the intervertebral disc syndrome, right lower extremity radiculopathy, and depressive disorder claims for new VA examinations in order to assess the current severity of these disabilities.

Finally, the Board notes that the Veteran testified at his hearing that he receives private treatment for his back and radiculopathy through a family physician, Dr. Glenn Orsak, of Pearland, Texas.  The Veteran has submitted some records from this physician, but it appears that more records may be available.  On remand, the Veteran should be asked to fill out appropriate release forms so that VA may obtain any outstanding private medical records on his behalf.  He should also be informed that he may submit any such evidence himself.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for Dr. Glenn Orsak.  The Veteran should also be notified that he may submit any such records himself.  

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  All efforts to obtain these records should be recorded in the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of his service-connected intervertebral disc syndrome and radiculopathy of the right lower extremity.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  The examiner should list the range of motion of the Veteran's thoracolumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the thoracolumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  Please determine the total duration of any incapacitating episodes due to the intervertebral disc syndrome.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

d.  Please identify any neurological findings related to the service-connected lumbosacral spine disability and fully describe the extent and severity of those symptoms.  The examiner should specifically assess the severity of the Veteran's radiculopathy of the right lower extremity, to include identifying the exact nerves that are affected and describing the severity of disability including any paralysis that is found.

3.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected depressive disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation as to the meaning of that score.  The examiner should specifically discuss the extent to which the Veteran's depressive disorder impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is unemployable due to his service-connected depressive disorder.  The examiner should explain the rationale behind this opinion.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


